In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-1910
DAMON GOODLOE,
                                                  Plaintiff-Appellant,
                                 v.

KUL SOOD, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
            No. 4:16-cv-4062 — James E. Shadid, Judge.
                     ____________________

   ARGUED OCTOBER 3, 2019 — DECIDED JANUARY 17, 2020
               ____________________

   Before WOOD, Chief Judge, and BARRETT and SCUDDER,
Circuit Judges.
    SCUDDER, Circuit Judge. Patients are often the best source
of information about their medical condition. A physician’s
decision to persist with ineﬀective treatment and ignore a pa-
tient’s repeated complaints of unresolved pain and other
symptoms can give rise to liability—or, at the very least, raise
enough questions to warrant a jury trial. Damon Goodloe’s
case is a good example.
2                                                  No. 18-1910

    An inmate in the care of the Illinois Department of Correc-
tions, Goodloe invoked 42 U.S.C. § 1983 and alleged that his
treating physician within the Hill Correctional Center re-
sponded to his repeated complaints of rectal bleeding and se-
vere pain with a course of demonstrably ineﬀective treatment
and undue delay in sending him to an outside specialist for
evaluation. The discovery process revealed medical records
and other documents corroborating many of these allega-
tions. On the record before us, then, Goodloe has brought
forth enough evidence to put to a jury his Eighth Amendment
claim against his treating physician for deliberately indiﬀer-
ent medical care. We therefore reverse the district court’s con-
clusion to the contrary, while otherwise aﬃrming the entry of
summary judgment in all other regards.
                               I
                               A
     The summary judgment record supplies the facts—all of
which we must construe in the light most favorable to Damon
Goodloe as the plaintiﬀ and non-moving party. See Shields v.
Ill. Depʹt of Corrections, 746 F.3d 782, 786 (7th Cir. 2014).
    Goodloe arrived at the Hill Correctional Center in Gales-
burg, Illinois in July 2013, and immediately complained of
pain from rectal bleeding. He told a nurse that he believed his
hemorrhoids had flared up again. Medical staﬀ referred
Goodloe to Hill’s medical director, Dr. Kul Sood, who pre-
scribed hemorrhoid medication.
   Goodloe’s pain continued through the summer and fall of
2013. In appointments with Dr. Sood in September and Octo-
ber, Goodloe reported acute and recurring pain. Without
No. 18-1910                                                  3

performing a rectal exam, Dr. Sood continued Goodloe on the
hemorrhoid medication.
    In December 2013, and in response to Goodloe’s ongoing
complaints of severe pain during bowel movements, a nurse
practitioner performed a rectal exam and observed anal
condyloma—a condition marked by small warts inside and
around the outside of the anus. This diagnosis came as no
surprise to Goodloe, as he had the warts for at least 18 years
and believed they had nothing to do with the excruciating
rectal pain he continued to experience. Goodloe conveyed this
view to Dr. Sood in a January 2014 appointment. Dr. Sood
responded by adding a topical ointment to treat the warts.
    As Goodloe’s pain persisted, he grew exasperated with
Dr. Sood’s treatment and believed that the cause of his ongo-
ing suﬀering was an internal condition, not hemorrhoids or
warts. He became convinced he needed to see an outside spe-
cialist and asked family members to call the Hill facility to
echo this request. In February 2014, in the first of many writ-
ten grievances, Goodloe explained that he experienced so
much pain during bowel movements that he had to lie in bed
for hours until the pain subsided. He also underscored his be-
lief that the source of pain was an internal condition not yet
diagnosed or treated, and, going even further, he requested
that he be treated by a specialist. In a grievance submitted on
March 15, 2014, Goodloe accused Dr. Sood of focusing on the
external anal warts while “deliberately ignoring” repeated
complaints about internal sources of persistent rectal pain.
   During this same period, Dr. Sood consulted with a col-
league, Dr. Neil Fisher, who served as Wexford Health Ser-
vices’ Corporate Director of Utilization Management, about
Goodloe. (Wexford contracts to provide health care to inmates
4                                                   No. 18-1910

in Illinois.) After that consult, Dr. Sood decided to condition
Goodloe’s seeing an outside specialist on first trying to treat
the anal warts with topical trichloroacetic acid, commonly
shorthanded TCAA. The application of the acid treatment
only added to his pain, leaving his rectum feeling raw and
burned—so much so that Goodloe, as he put it, “could barely
wipe after a bowel movement.” At no point throughout the
spring and early summer of 2014 did Goodloe relent in his
view that he had an internal condition (having nothing to do
with his anal warts) that continued to cause miserable pain.
Indeed, in appointments with Dr. Sood on May 28, June 2, and
June 9, Goodloe renewed his complaints of untreated pain,
each time saying he believed its source was internal. And each
time Dr. Sood responded by staying the course and continu-
ing with the TCAA applications, though on June 9 he did tell
Goodloe he intended to confer with a colleague on the ongo-
ing course of care.
   By June 17, 2014, Dr. Sood recognized that Goodloe re-
mained in much pain and that treating the anal warts with
TCAA was not helping. It was that same day that Dr. Sood
consulted anew with Dr. Fisher and together they decided the
time had come to refer Goodloe to an outside specialist for a
colorectal evaluation.
    But no evaluation took place for another three months.
Precisely why is not clear. It seems Goodloe was referred to
one specialist, though that referral resulted not in a colorectal
exam but instead an attempt to schedule surgery to remove
the anal warts. Upon realizing around July 1 that the first spe-
cialist sought to perform surgery (rather than provide an eval-
uation), Dr. Sood and Dr. Fisher spoke again and cancelled
the referral. They agreed that wart-removal surgery was not
No. 18-1910                                                  5

the right next step and decided to give the topical acid treat-
ment another try—a path they considered to be “conservative
treatment.” Dr. Sood determined to undertake at least two
more months of topical acid treatment before reconsidering
referring Goodloe to a specialist.
    Meanwhile, Goodloe continued to suﬀer from severe
bowel pain and rectal bleeding. His frustration boiled over
during the summer of 2014, and he expressed that exaspera-
tion by filing new grievances reinforcing his complaints. In
his July 7 grievance, for example, Goodloe exclaimed, “my
pain and issues are INTERNAL!!!” and “my situation is get-
ting worse with each passing day” and “I have to lay down
for hours after[] [every bowel movement] because of the ex-
cruciating pains.”
   Approximately one month later, on August 4, in yet an-
other complaint, Goodloe wrote, “I desperately wish some-
body would listen to me about my internal pains, and please
stop ignoring my complaints in my grievances [w]hich have
been clear and straight to the point.” In that grievance, Good-
loe reminded Hill’s medical staﬀ that his warts had never
bothered him in 18 years, whereas “[t]he internal pains …
have only started within the last year.”
    Between May 28 and July 31, 2014, Goodloe complained
five times of ongoing, miserable rectal pain that he insisted
was “internal” and not yet diagnosed or treated. And, all told,
Goodloe filed four lengthy and detailed grievances on the is-
sue during his first year at Hill.
   It was not until September 2014 that Dr. Sood again deter-
mined that Goodloe needed to be evaluated by a colorectal
specialist. That evaluation occurred on September 22, when
6                                                  No. 18-1910

Goodloe saw a colorectal specialist at the Order of St. Francis
Clinic in Galesburg. The specialist immediately diagnosed an
anal fissure—a small tear in the anal tissue lining—and ar-
ranged for prompt treatment. Goodloe underwent surgery on
October 3 and testified that he experienced instant pain relief.
The rectal bleeding likewise abated and in time altogether
stopped.
                               B
    In March 2016, Goodloe, proceeding pro se and under
42 U.S.C. § 1983, filed suit alleging a violation of his Eighth
Amendment rights by multiple defendants, only two of
whom are relevant here—Dr. Sood and Dr. Fisher. Goodloe’s
complaint was as clear and precise as the grievances he sub-
mitted within the Hill Correctional Center. He alleged that
Dr. Sood acted with deliberate indiﬀerence to complaints of
repeated and unrelenting rectal pain, including by not only
persisting with a course of treatment (the TCAA, in particu-
lar) that was ineﬀective, but also by delaying evaluation by an
outside colorectal specialist. Goodloe further alleged that
Dr. Fisher was deliberately indiﬀerent for many of the same
reasons. Separately, Goodloe contended that Dr. Sood vio-
lated his First Amendment rights by retaliating against him
(by denying and delaying proper medical care) for filing mul-
tiple grievances within the Hill facility.
    Discovery ensued. The defendants then moved for sum-
mary judgment. The district court granted the defendants’
motion on each of Goodloe’s claims, determining that
Dr. Sood’s care reflected not deliberate indiﬀerence but a
“measured course of treatment” designed to “alleviate the in-
ternal pain Plaintiﬀ experienced before seeking consultation
by [an] outside specialist.” On this reasoning, the court saw
No. 18-1910                                                     7

no material unresolved question as to whether Dr. Sood de-
liberately delayed referring Goodloe to the Order of St. Fran-
cis facility for the colorectal exam. If anything, the court
added, any delay Goodloe experienced appeared to have
been the product of an administrative scheduling error, for
which Dr. Sood shouldered no responsibility.
    The district court likewise found that Goodloe failed to
uncover any evidence establishing that Dr. Fisher, who only
consulted with Dr. Sood, deliberately failed to act in the face
of any known risk of harm. As for the retaliation claim, the
court saw no evidence suggesting that Dr. Sood, in response
to Goodloe’s grievances, took any actions to deny or delay the
provision of medical care.
   This appeal followed, and we appointed counsel to repre-
sent Goodloe.
                                II
                                A
    The controlling legal framework is well established. Good-
loe’s claims of deliberate indiﬀerence to his medical needs
arise under the Eighth Amendment and have both objective
and subjective components. Farmer v. Brennan, 511 U.S. 825,
834 (1994); see also Williams v. Shah, 927 F.3d 476, 479 (7th Cir.
2019). The inmate must show an “objectively serious medical
condition” that each named defendant responded to with de-
liberate indiﬀerence. Petties v. Carter, 836 F.3d 722, 728
(7th Cir. 2016) (en banc). Nobody disputes that Goodloe suf-
fered from an objectively serious medical condition. His
claims therefore turn on the subjective component and, more
specifically, whether he has created a genuine issue of fact as
8                                                     No. 18-1910

to whether Dr. Sood and Dr. Fisher responded with deliberate
indiﬀerence to his persistent complaints of severe rectal pain.
    As its name implies, deliberate indiﬀerence requires
“more than negligence and approaches intentional wrongdo-
ing.” Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011) (inter-
nal citation omitted); see also Estelle v. Gamble, 429 U.S. 97, 106
(1976) (“Medical malpractice does not become a constitu-
tional violation merely because the victim is a prisoner.”). Ra-
ther, the evidence must show that the prison oﬃcial acted
with a “suﬃciently culpable state of mind,” meaning the oﬃ-
cial knew or was aware of—but then disregarded—a substan-
tial risk of harm to an inmate’s health. Farmer, 511 U.S. at 834,
837; see also Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir.
2015) (explaining that the oﬃcial “must both be aware of facts
from which the inference could be drawn that a substantial
risk of serious harm exists, and he must also draw that infer-
ence”).
    Two lines of cases aptly fit Goodloe’s claim. First, our de-
cision in Greeno v. Daley confirms that an inmate can establish
deliberate indiﬀerence by showing that medical personnel
persisted with a course of treatment they knew to be ineﬀec-
tive. 414 F.3d 645, 654–55 (7th Cir. 2005). The medical defend-
ants in Greeno failed to conduct necessary tests, ignored spe-
cific treatment requests from the inmate, and persisted in of-
fering weak medication—all in the face of repeated protests
that the medication was not working. See id. In reversing an
award of summary judgment for those defendants, we under-
scored a point that applies with full force here: when a doctor
is aware of the need to undertake a specific task and fails to
do so, the case for deliberate indiﬀerence is particularly
strong. See id. at 655. Put most bluntly, faced with an inmate
No. 18-1910                                                    9

experiencing ongoing suﬀering from a serious medical condi-
tion, a prison physician cannot “doggedly persis[t] in a course
of treatment known to be ineﬀective” without violating the
Eighth Amendment. Id.
    Second, our cases likewise establish that “inexplicable de-
lay” in responding to an inmate’s serious medical condition
can reflect deliberate indiﬀerence. See Petties, 836 F.3d at 731.
That is especially so if that delay exacerbates an inmate’s med-
ical condition or unnecessarily prolongs suﬀering. See Wil-
liams v. Liefer, 491 F.3d 710, 715–16 (7th Cir. 2007).
                               B
    Goodloe came forward with enough evidence to support
his deliberate indiﬀerence claim against Dr. Sood under either
theory of liability. Based on the summary judgment record, a
reasonable jury could conclude that Dr. Sood’s persistence in
the ineﬀective TCAA treatment, or his delay in getting Good-
loe to an outside specialist, or both, amounted to deliberate
indiﬀerence. At the very least, Goodloe showed enough of a
dispute on these questions to put his claim to a jury.
    Recall that Dr. Sood began the TCAA treatment in April
2014 and continued it throughout the summer and fall. In-
deed, Dr. Sood maintained that course of treatment even after
acknowledging, as part of his June 2014 consult with
Dr. Fisher, that Goodloe had shown “no improvement.” Even
more, the June 2014 consult ended with Dr. Sood believing
that the time had come for Goodloe, who continued to expe-
rience unrelenting rectal pain, to see an outside specialist for
a colorectal exam. When that did not immediately occur,
whether because of a scheduling error or otherwise, Dr. Sood
resorted not to taking a step to be certain Goodloe saw an
10                                                 No. 18-1910

outside specialist, but instead continued the TCAA treatment.
All along Dr. Sood heard complaints from Goodloe that treat-
ing his anal warts with topical acid was providing no relief for
the acute rectal pain. These complaints throughout the sum-
mer of 2014 mirrored the reports of unrelenting pain that
Goodloe voiced for at least the last six months of 2013.
    The record allows a finding that, at least by June 2014,
Dr. Sood persisted with the TCAA treatment knowing it was
not working and that Goodloe continued to suﬀer from severe
rectal pain and ongoing bleeding. See Greeno, 414 F.3d at 654–
55 (holding that an inmate had raised a jury issue by showing
the prison medical staﬀ knew the inmate needed to see an out-
side specialist yet continued to administer medications they
knew had proved ineﬀective).
   Goodloe’s second and related theory of deliberate indiﬀer-
ence based on Dr. Sood’s delay in getting him to an outside
specialist likewise finds adequate support in the record. Go
back to what happened in June 2014, for it was then that
Dr. Sood, upon consulting with Dr. Fisher, decided that
Goodloe needed more help than anyone at the Hill facility
could oﬀer. The TCAA and hemorrhoid treatment had not
worked; Goodloe remained in substantial pain, and he
needed to see a specialist. But that did not occur for another
three months, until September 22.
   Although the district court determined that the delay in
Goodloe’s receiving the outside evaluation reflected an ad-
ministrative error, a jury could see the facts another way. In-
deed, on appeal Dr. Sood has not defended the delay on the
basis of any administrative mishap. But there is more. When
Goodloe first realized that he was not going to see an outside
specialist but instead would have to undergo new rounds of
No. 18-1910                                                 11

TCAA treatment for his anal warts, he complained in no un-
certain terms, exclaiming in his July 7 grievance that “my pain
and issues are INTERNAL!!!” and “my situation is getting
worse with each passing day.” The complaint prompted no
action, no renewed eﬀort to arrange for the outside consulta-
tion Dr. Sood had decided two weeks earlier was medically
necessary. A jury could find that there was no medical justifi-
cation for the delay. See Petties, 836 F.3d at 730–31; see also
Williams, 491 F.3d at 715–16.
   In the end, Goodloe has pointed to enough evidence to
survive summary judgment.
                              C
   We turn now to Goodloe’s deliberate indiﬀerence claim
against Dr. Fisher. While Goodloe urges us to view Dr. Fisher
through the same evidence supporting the claim against
Dr. Sood, we see important diﬀerences.
    On this claim, the district court properly entered summary
judgment for Dr. Fisher. Foremost, the record shows that
Dr. Fisher never directly treated Goodloe and instead played
a much more limited role by consulting on three occasions
with Dr. Sood about particular care decisions. While the rec-
ord may support a finding that Dr. Fisher was aware from
these consults of Goodloe’s unresolved pain, we do not see
evidence permitting an inference that Dr. Fisher responded
with deliberate indiﬀerence. See Arnett, 658 F.3d at 751 (ex-
plaining that deliberate indiﬀerence requires “more than neg-
ligence and approaches intentional wrongdoing”). Nothing
shows Dr. Fisher’s awareness of the extent of Goodloe’s suf-
fering or persistent complaints and requests for a new course
of treatment. See Petties, 836 F.3d at 728 (“[A] plaintiﬀ must
12                                                 No. 18-1910

provide evidence that an oﬃcial actually knew of and disre-
garded a substantial risk of harm.”). Nor at a more specific
level do we see evidence that Dr. Fisher, in not approving
Goodloe’s undergoing the wart-removal surgery in June 2014,
did so as part of a deliberate eﬀort to prolong Goodloe’s pain
or otherwise withhold a known and more appropriate course
of treatment.
   At bottom, then, we conclude that Dr. Fisher’s role and
knowledge was too limited to create a jury question.
                              III
    We close with a brief word on Goodloe’s First Amendment
retaliation claim against Dr. Sood. Goodloe primarily rooted
his claim in the contention that Dr. Sood retaliated against
him for filing grievances complaining of poor medical care,
most especially the aggressive and prolonged TCAA treat-
ment.
    A successful retaliation claim requires proof of (1) pro-
tected First Amendment activity; (2) a deprivation likely to
deter future protected speech; and (3) that the protected activ-
ity was “at least a motivating factor” for the alleged depriva-
tion. Woodruﬀ v. Mason, 542 F.3d 545, 551 (7th Cir. 2008).
    The district court was right to conclude that the record
lacked evidence permitting a finding that Dr. Sood made any
treatment decision in response to Goodloe’s submission of
multiple grievances. Stated another way, on our fresh review
of the record we see no facts allowing a jury to infer that
Dr. Sood’s course of treating Goodloe reflected any retaliatory
animus. Nor, contrary to Goodloe’s suggestion, do we see
anything suspicious about the timing of his submission of any
grievance in relating to Dr. Sood’s June and July 2014
No. 18-1910                                                   13

decisions to continue the TCAA treatment and delay a referral
to an outside colorectal specialist. See Benson v. Cady, 761 F.2d
335, 342 (7th Cir. 1985) (observing that a “lengthy period of
time … greatly weakens any inference” that the action was
retaliatory); see also Kidwell v. Eisenhauer, 679 F.3d 957, 966
(7th Cir. 2012) (determining, albeit in the employment dis-
crimination context, that the challenged timeline was not sus-
picious because adverse action did not “follow[] close on the
heels of protected expression”).
                            *   *   *
    To avoid summary judgment on his Eighth Amendment
claim against Dr. Sood, Goodloe had to demonstrate the ex-
istence of disputed, material issues of fact to proceed to trial.
He did so, in no small part because of his own care and dili-
gence while proceeding pro se in the district court and now in
our court with the benefit of very able appellate counsel who
with his law firm’s support has oﬀered his services pro bono.
    We VACATE the district court’s grant of summary judg-
ment in favor of Dr. Sood on Goodloe’s deliberate indiﬀerence
claim and REMAND for further proceedings. We otherwise
AFFIRM.